Citation Nr: 0739849	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left thumb injury. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1964 to June 1968.  
He is in receipt of a Purple Heart among his awards.   

This matter comes before the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions in June 1996 which granted 
service connection for PTSD with a 30 percent disability 
evaluation and in September 1997 which increased the 
residuals of left thumb injury disability evaluation to 10 
percent disabling.  Subsequently, in January 2007, the Board 
remanded for further development. 


FINDINGS OF FACT

1.  The veteran's PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity.

2.  Residuals of left thumb injury have not been productive 
of ankylosis, do not warrant evaluation as amputation, 
adversely affect the other digits on the left hand, or result 
in limitation of motion with a gap of more than two inches  
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of left thumb injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, DCs 5003, 5010, 5224, 5228, 4.130 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in October 2002, December 2002, and 
February 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 

In February 2007, the RO also notified the veteran of the 
process by which disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the U.S. Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-
91.  VA's duty to notify in regards to the PTSD claim has 
been satisfied.  As for the increased rating claim for 
residuals of left thumb injury, in light of the Board's 
denial of the claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess. 

Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
bases of this appeal were already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the claims were fully developed and re-
adjudicated after the notices were provided (as reflected in 
a November 2004 statement of the case issued, a February 2003 
rating decision, and a July 2007 supplemental statement of 
the case).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Also, a decision from the Social Security Administration was 
associated with the claims folder without a waiver for AOJ 
consideration and after the last supplemental statement of 
the case was issued.  However, the Board notes that the 
decision references VA medical records which were essentially 
already in the claims folder and adjudication of the claim 
would not be prejudicial to the appellant

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured and the veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

PTSD

The veteran essentially contends that his PTSD is more 
disabling than contemplated by the current 30 percent rating.  

The veteran timely appealed the rating initially assigned for 
his PTSD on the original grant of service connection.  See 38 
C.F.R. § 20.201; Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Ledford v. 
West, 136 F.3d 776 (Fed. Cir. 1998).  The Board must, 
therefore, consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection for 
that disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence, the Board has also reviewed the 
veteran's Global Assessment of Functioning (GAF) scale 
scores.  A GAF scale score reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed.) (DSM-IV).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995).

VA medical records dated from 1995 to 2005 reflect ongoing 
treatment for PTSD, in both individual and group sessions.  
Generally, the veteran was noted to be quiet, alert, 
attentive, anxious, cooperative, and oriented with a 
depressed mood.  He was also relevant and coherent in his 
thought process.  He was noted to be neat and clean.  The 
veteran reported a good relationship with his family and 
being active around the house and church.  He acknowledged 
having issues with anger, trust, and comfort in his treatment 
team to discuss his problems.  He had various problems with 
sleeping.  On one occasion in August 1999, the veteran was 
tense; exhibited pressured speech; and expressed concern 
about intrusive thoughts, memory impairment, flashbacks, and 
frequent episodes of rage reaction.  On another occasion in 
January 2005, the veteran reported having had suicidal 
thoughts in the past but indicated he did not currently have 
any such thoughts.  The veteran also took various 
prescription medications for his symptoms.  His GAF scores 
ranged from 45 (January 2005), 45-50 (July 2003),  50 (May 
2000, September 2003), 50-55 (October 2003), 55 (November 
2003, May 2004, January 2005,), 55-60 (November 2004), 65 
(October 2002), and 70 (May 2001, January 2002, July 2002). 

On VA examination in April 1996, the veteran reported having 
flashbacks of combat experiences, having nightmares, waking 
up with night sweats, staying depressed, getting suspicious 
of people, and having trouble sleeping at night.  On 
examination, the veteran was alert; cooperative; coherent; 
goal-directed; depressed with a blunted affect; and oriented 
to time, place, and person.  Memory was intact, and insight 
and judgment were fair.  A diagnosis of chronic PTSD with 
depression was noted.   

On VA examination in May 1997, the veteran reported having 
flashbacks, having trouble sleeping at night, having few 
friends, and getting depressed.  He denied homicidal or 
suicidal ideation.  The examiner noted that the veteran was 
alert, cooperative, coherent, goal-directed, depressed with a 
blunted affect, and suspicious of people.  It was also noted 
that he was oriented times three, memory was times three 
intact, and insight and judgment were fair.  The examiner 
found that the veteran was capable of managing his payments.  
The diagnoses included chronic PTSD with depression, 
competent, and employable; and inactive alcohol dependence.  

The veteran was afforded another VA examination in December 
2002, the report of which noted that he got along with his 
wife and two daughters.  He also indicated having one friend 
with whom he was in Vietnam and whom he met though the 
internet; he had other friends but none were close friends.  
The veteran reported having nightmares and also flashbacks 
whenever he had arthritic pain which occurred at least once a 
week.  He stated he enjoyed watching war movies and he was 
fine as long as he watched those movies.  He did not like to 
be in situations involving a wreck or some kind of accident 
where someone got injured as that triggered memories of 
Vietnam.  He had problems recalling some of the events that 
happened in Vietnam.  The veteran did not appear to have any 
decreased interests but he avoided crowds and communicating 
with a lot of people.  He thought he was different and 
estranged from others.  

The examiner noted that the veteran had a restricted affect, 
did not think about his future, took one day at a time, and 
had difficulty sleeping.  He denied anger outbursts or  
problems with concentration.  Thinking something might happen 
to him, the veteran was hypervigilant and kept weapons with 
him most of the time.  He jumped if someone came up behind 
him or he heard a loud noise.  

On mental status examination, the examiner observed that the 
veteran was calm, cooperative, dressed casually, appeared 
slightly older than his stated age, exhibited fair personal 
hygiene, and made good eye contact.  His mood was described 
as "better," affect was restricted, speech was of normal 
rate and tone, thought process was logical without loosening 
of association, and there was no flight of ideas.  The 
veteran denied any hallucinations but did have some paranoia.  
He was alert; oriented to time, place, and person; able to 
name the current and past two presidents; able to do serial 
7s without any problems; and able to recall 3/3 objects 
without any problems.  Additionally, he had fair insight and 
judgment.  The diagnosis was PTSD with a GAF scale score of 
70.  The examiner noted that the veteran's GAF score 
reflected some mild symptoms of PTSD with some difficulty in 
social and occupational functioning but he was generally 
functioning well.  It was pointed out that the veteran had 
been married for 34 years and worked for the police 
department for 34 years before retiring. 

On VA examination in June 2007, the veteran reported 
nightmares two to three times a week, being up every two 
hours checking the doors and windows, and being easily 
angered.  While he indicated that he had been able to control 
his anger, he feared losing control in the future.  He 
indicated that he got along fine with his wife and had a 
positive relationship with both of his daughters.  As for 
hobbies, the veteran reported that he enjoyed hunting a great 
deal; watching action movies on television; reading the 
bible, books about war, Vietnam, snipers, etc; and attending 
church.  He denied a history of suicide attempts, violence, 
or issues associated with alcohol or substance use.  

The examiner observed that the veteran was clean, casually 
dressed, with unremarkable psychomotor activity, and 
spontaneous speech.  The veteran was also noted to be 
cooperative, attentive, with appropriate affect, and in a 
good mood.  His attention was intact (able to do serial 7's 
and spell a word forward and backward); he was oriented to 
person, time, and place; his thought process and thought 
content were unremarkable; and he had no delusions.  
Regarding judgment, the examiner stated that the veteran 
understood the outcome of his behavior and had insight in 
that he understood that he had a problem.  The veteran did 
not have hallucinations,  inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts, episodes of violence, or problems with 
activities of daily living.  Additionally, he was able to 
interpret proverbs appropriately and to maintain minimum 
personal hygiene.  Remote memory, recent memory, and 
immediate memory were all normal.  

The veteran's PTSD symptoms specifically included recurrent 
and intrusive distressing recollections, including images, 
thoughts, or perceptions; and recurrent distressing dreams of 
the event.  He made efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, activities, places, 
or people that aroused recollections of the trauma.  The 
veteran also reported feeling detached or estranged from 
others.  He had difficulty falling or staying asleep, was 
irritable, and had outbursts of anger.  His symptoms were 
noted to be chronic and he was found to be mentally competent 
to handle his financial affairs.  The examiner also noted 
that the veteran  retired as of 2002 as a result of 
eligibility by age or duration of work   A diagnosis of PTSD 
was noted and a GAF score of 55 was assigned.  

The examiner added that this was a difficult case as the 
veteran stated that his symptoms were worse than the 
information he provided to his treating physician.  It was 
also pointed out that it was unusual for someone to be up and 
fully awake every two hours, every night while compliant with 
sleep and anti-anxiety medications.  A residential program 
was among the suggested courses of action.  Further, the 
examiner found that the veteran did not have total 
occupational and social impairment due to PTSD 
signs/symptoms.  PTSD signs and symptoms did not result in 
deficiencies in judgment, thinking, family relations, or 
work; however, they did result in deficiencies in mood as the 
veteran reported anger management problems as noted above.  
His symptoms did not result in reduced reliability and 
productivity, occasional decrease in work efficiency, or 
intermittent periods of inability to perform occupational 
tasks but with generally satisfactory functioning (routine 
behavior, self-care, and normal conversation).  On the other 
hand, his symptoms were transient or mild, and lead to 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  The 
examiner reiterated that the veteran enjoyed a fairly good 
social life, including love of hunting and other leisure time 
activities.  The examiner indicated that if the sleep 
difficulties continued there may be a need for medication 
management.       

As cited above, the veteran's GAF scores have ranged from 45-
70.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Id.  GAF scores between 
51 and 60 are reflective of moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id. 

Based on the evidence, the Board finds that the veteran's 
PTSD symptoms more closely approximate his current 30 percent 
disability evaluation as his symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity.  He has been noted to have a depressed 
mood, restricted and blunted affect, be suspicious of people, 
and avoid crowds or communicating with people.  However, he 
has not been shown to have circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.71a, DC 9411.  In fact, the 
evidence shows that that he has had normal speech, intact 
attention, intact memory, and no deficiency in judgment or 
abstract thinking.  Additionally, the veteran has 
demonstrated a good relationship with his family, enjoying 
hobbies, having friends, being active around the house, and 
attending church.  Therefore, his PTSD symptoms do not 
warrant a rating in excess of 30 percent. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's PTSD  was more than 30 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Left Thumb Injury

The veteran contends that his residuals of left thumb injury 
are more severe than contemplated by the current 10 percent 
disabling evaluation.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's left thumb disability has been rated under DC 
5224-5010.  DC 5224 provides a 20 percent disability rating 
for unfavorable ankylosis of the thumb of either hand.  38 
C.F.R. § 4.71a, DC 5224.  A note accompanying DC 5224 
mentions that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Ankylosis is the "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).

Under DC 5010 of 38 C.F.R. § 4.71a, traumatic arthritis 
(established by X-ray findings) is rated under DC 5003 on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion, but which is non-compensable 
under a limitation-of- motion code, a 10 percent rating may 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  See 
38 C.F.R. 
§ 4.45(f).  

The Board has also considered other relevant rating criteria 
in evaluating the veteran's disability.  Effective August 26, 
2002, a 20 percent rating is warranted under DC 5228, if 
there is limitation of motion with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, DC 5228.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

On VA examination in May 1997, the veteran complained of 
daily pain with radiation to the left shoulder and stiffness 
in the left thumb.  Examination revealed decreased flexion of 
the left thumb metacarpal phalangeal joint with opposition 
flexion to 30 degrees and extension to zero degrees.  While 
there was some tenderness on palpation of the metacarpal 
phalangeal joint, there was no edema or ligamentous 
instability.  The examiner determined that the veteran had 
decreased grip strength of the left hand (strength in the 
left hand was 2+ and in the right hand was 4+).  An x-ray of 
the left hand noted an old non-united, non-displaced avulsion 
fracture at the base of the proximal phalanx of the thumb and 
mild degenerative joint disease involving the first 
metacarpal phalangeal joint which may represent post-
traumatic arthritis.  The diagnosis was status post fracture 
at the base of the first proximal phalanx of the left first 
metacarpal phalangeal joint with both degenerative and post-
traumatic arthritis at that joint. 

A December 2002 VA examination report noted some slight 
deformity of the left thumb when compared to the right thumb.  
The left thumb was deviated medially just proximal to the 
distal interphalangeal joint and skin folds were asymmetrical 
on both thumbs.  Left thumb range of motion was active 
flexion to 90 degrees of his distal interphalangeal (DIP) 
joint and 30 degrees of his proximal interphalangeal (PIP) 
joint, and passive flexion to 60 degrees of his DIP joint and 
20 degrees of his PIP joint.  Extension of the thumbs was 
equal bilaterally and was approximately 5 to 10 degrees with 
the left thumb able to approximate each of his other 
fingertips well without problems.  Left hand grasp was 
affected significantly because he was not able to completely 
flex his left thumb to make contact with a tool or the hand 
that he was grasping.  Dexterity was limited in the left hand 
as the tip of the thumb was unable to make contact with the 
tool he would be using.  The remainder of his fingers was not 
affected as he had full range of motion in the rest of his 
fingers on both hands.  The examiner noted that pain and 
fatigue affected the veteran's joint range of motion 
throughout the examination; the veteran complained that his 
thumb began to hurt worse and he was unable to move his thumb 
in the range of motion that was previously described.  The 
examiner opined that both pain and fatigue had a functional 
impact on the veteran's grip and use of his left hand.  

The diagnosis was left thumb injury secondary to trauma which 
the examiner believed affected the veteran's dexterity and 
use of the left hand, specifically, his grip.  Pain and 
fatigue also contributed functional impact on his left hand.  
His left thumb showed obvious deformity and range of motion 
was severely limited in the left thumb.  

More recently, a June 2007 VA examination report noted that 
the veteran had daily pain rated as 5/10 which worsened with 
activities such as lifting or grasping objects, or in cold or 
rainy weather.  He denied flare ups/incapacitation, 
associated symptoms, assistive devices, and surgery or 
hospitalization.  The veteran indicated that he could not do 
heavy lifting and was careful when gripping or grasping 
items.  

Examination of the veteran revealed no redness or edema.  A 
small, firm, tender nodule was located on the posterior 
lateral thumb, with the joint surfaces being otherwise 
smooth.  Fine tremors of the hands were noted bilaterally.  
Range of motion testing demonstrated metacarpophalangeal 
flexion from 0-90 degrees, proximal interphalangeal joint 
flexion from 0-90 degrees, and distal interphalangeal joint 
flexion from 0-70 degrees.  Thumb flexion was 0-80 degrees, 
extending to 40 degrees with reports of pain; opposition of 
the thumb and fingertips was incoordinated but completed with 
minimal difficulty.  No gaps were noted and bilateral hand 
grip was 4/5.  The examiner noted evidence of pain and 
incoordination but observed no fatigue, weakness, or lack of 
endurance after repetition of three.  There was no additional 
loss of function with repetitive motion nor was there 
evidence of ankylosis or limitation of motion of the other 
digits.  

X-ray of the left hand showed no focal soft tissue swelling 
and there was no fracture or dislocation affecting the distal 
radius or ulna.  The carpals, metacarpals, and phalanges were 
normal.  The impression was normal examination of the left 
hand.

The examiner noted a diagnosis of status post fracture of the 
left thumb with residual pain and minimally decreased range 
of motion.  Additionally, it was noted that the disability 
had minimal interference with overall function of the left 
hand.  The examiner added that the veteran's Parkinson's 
disease contributed to some of the incoordination noted 
during the examination.  

Based on a review of the medical evidence, the Board finds an 
increased rating for the veteran's residuals of left thumb 
injury is not warranted.  The evidence does not show that the 
veteran has ankylosis in his left thumb, that evaluation as 
amputation is warranted of the left thumb, that his residuals 
of left thumb injury adversely affects the other digits on 
his left hand, or that he has limitation of motion with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
See 38 C.F.R. § 4.71a,  DCs 5010, 5224, 5228.   Rather, the 
evidence shows that, though the veteran experiences flare ups 
of pain in his thumb with certain activities and with cold or 
rainy weather, he nevertheless maintains substantial range of 
motion and strength in his left thumb. 

The Board has also accounted for additional functional 
limitation due to factors such as pain and weakness.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the December 2002 VA 
examination report noted pain and fatigue on range of motion 
testing.  However, the most recent VA examination report in 
June 2007 noted that there was evidence of pain and 
incoordination but there was no fatigue, weakness, or lack of 
lack endurance observed after repetition of three.  There was 
no additional loss of function with repetitive motion.  Thus 
as the current level of disability is controlling in this 
issue, a rating in excess of 10 percent in not warranted on 
this basis either.

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his residuals of left thumb 
injury.  As the preponderance of the evidence is against the 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

Finally, the veteran has not been hospitalized for his either 
of his disabilities.  There is no indication that his left 
thumb disability prevents him from working.  Additionally, 
the June 2007 VA PTSD examination report noted that PTSD did 
not result in reduced reliability and productivity or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In any 
case, the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).






ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.  

An evaluation in excess of 10 percent for residuals of left 
thumb injury is denied. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


